ALLOWANCE
Response to Amendment
The applicant’s amendment filed 08/24/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.	To clarify the Examiner’s Amendment, a period was missing from claims 5 and 10. This amendment addresses this omission. The application has been amended as follows: 

5. (Currently amended) The LED lighting device of claim 4, wherein the moment of the lamp cap satisfies: 1 N·m < F < 1.6N·m.

10. (Currently amended) The LED lighting device of claim 1, wherein an overall length of the LED lighting device is L, the rectangular distance from a top point of the lamp cap to the plane where the center of gravity of the LED lighting device is located is a, and L and a satisfy: 
0.45 ≥ a/L ≥ 0.2.



Reasons for Allowance
Claim(s) 1, 4-10, and 21 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest an LED lighting device, comprising a first portion, wherein a lamp cap is disposed thereof, a second portion, wherein a case and a power supply are disposed thereof, wherein the power supply is disposed in the case, a third portion, wherein a heat exchange unit and a light emission unit are disposed thereof, wherein the light emission unit and the heat exchange unit are connected and form a thermal conduction path, wherein the light emission unit and the power supply are electrically connected, wherein the first portion, the second portion and the third portion are arranged sequentially, wherein the lamp cap is an Edison screw base and extends in a first direction, wherein the light emission unit comprises an illuminator and a substrate, wherein the substrate has a mounting portion, wherein the illuminator is disposed on the mounting portion, wherein the mounting portion is oriented parallel to the first direction, wherein a distance b from a junction face of the first portion and the second portion to a plane where a center of gravity of the LED lighting device is located satisfies:
                
                    
                        
                            
                                
                                    
                                        
                                            L
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            3
                                        
                                    
                                
                            
                        
                        
                            5
                        
                    
                    <
                    b
                    <
                    3
                    
                        
                            
                                
                                    
                                        
                                            L
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            3
                                        
                                    
                                
                            
                        
                        
                            7
                        
                    
                
            
wherein L2 is a length of the second portion, L3 is a length of the third portion, and both the junction face and the plane are parallel and perpendicular to the first direction as specifically called for the claimed combinations.
The closest prior art, Zhang (US 2010/0080004 A1), does not include a distance b from a junction face of the first portion and the second portion to a plane where a center of gravity of the LED lighting device is located satisfies:
                
                    
                        
                            
                                
                                    
                                        
                                            L
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            3
                                        
                                    
                                
                            
                        
                        
                            5
                        
                    
                    <
                    b
                    <
                    3
                    
                        
                            
                                
                                    
                                        
                                            L
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            3
                                        
                                    
                                
                            
                        
                        
                            7
                        
                    
                
            
wherein L2 is a length of the second portion, L3 is a length of the third portion, and both the junction face and the plane are parallel and perpendicular to the first direction as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Zhang reference in the manner required by the claims. 
To clarify the allowance, the applicant has directly addressed the rejection under 35 USC 112(b) by amendment (which previously allowed for multiple interpretations of the claim). In the arguments filed 08/24/2021, the applicant states that “the connector 12/12a of Zhang is a proprietary plug which is different from all standardized connectors such as the Edison screw.” Further, the Examiner has argued that finding the optimal weight distribution is routine optimization, however, when the fact that the connector 12/12a is non-standardized, the problem of optimal weight distribution becomes greater than routine work—given the specificity of the independent claim, the Examiner must allow as there is insufficient prior art to maintain an argument of routine optimization.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222.  The examiner can normally be reached on 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875